PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/509,700
Filing Date: 12 Jul 2019
Appellant(s): DSM IP ASSETS B.V.



__________________
Stephanie R. Amoroso
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 April 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Geneseq Accession No. AWG12187 (published 02 April 2009 – see IDS filed July 12, 2019).
DeBont et al. describe recombinant yeast strains for producing ethanol from glycerol (abstract).  The yeast strains can also consume glucose, xylose and acetic acid (abstract; page 40, line 10 to page 42, line 33).  The yeast host cell is preferably Saccharomyces cerevisiae (page 16, line 23 to page 17, line 7).  To facilitate production of ethanol, the recombinant yeast cell may have overexpression of genes encoding an NAD+-dependent acetylating acetaldehyde dehydrogenase belonging to E.C. 1.2.1.10, i.e., an ethanolamine utilization protein (pages 19-23), a glycerol dehydrogenase belonging to E.C. 1.1.1.6 (page 23, line 25 to page 25), a dihydroxyacetone kinase belonging to E.C. 2.7.1.29 (page 26 to page 27), and an acetyl-CoA synthetase belonging to E.C. 6.2.1.1 such as the S. cerevisiae ACS2 gene (page 30, line 17 to page 32, line 10).
At pages 45-57 DeBont et al. describe various working examples of recombinant stains of S. cerevisiae.  Table 6 describes Strain RN1196 which comprises exogenous genes for E. coli adhE (i.e., an NAD+-dependent acetylating acetaldehyde dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 1 of the present invention), S. cerevisiae DAK1 (i.e., a dihydroxyacetone kinase gene identical with, or not substantially different than, SEQ ID NO: 11 of the present invention.  Note that SEQ ID NO: 11 has 42% identity with SEQ ID NO: 13 and, therefore, is also a “functional homologue” of SEQ ID NO: 13), and E. coli gldA (i.e., a glycerol dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 7 of the present invention).  The host yeast is a Saccharomyces cerevisiae and, therefore, it comprises an ACS2 gene identical with, or not substantially different than, SEQ ID NO: 6 of the present invention (independent Claim 1 only requires that the cell “comprises" a nucleotide sequence encoding an acetyl-CoA synthetase, i.e., overexpression of this gene is not required).  Production of ethanol by Strain RN1196 is described at page 55, lines 7-20.
DeBont et al. does not describe an NAD+-dependent acetylating acetaldehyde dehydrogenase (i.e., an ethanolamine utilization protein) having at least 80% sequence identity with SEQ ID NO: 3.
Geneseq Accession No. AWG12187 describes an acetaldehyde dehydrogenase EutE gene from Escherichia coli having 100% sequence identity with SEQ ID NO: 3.
It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function.
DeBont et al. also does not describe a working example of a recombinant yeast strain with deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase.  DeBont et al. does, however, expressly teach such a deletion or disruption of an endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase at page 32, line 11 to page 34, line 7.
It would have been obvious to one of ordinary skill in the art to have modified the recombinant yeast cell of DeBont et al. by deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase because DeBont et al. expressly teach that removing such enzyme activity is preferable in a recombinant yeast cell engineered to produce ethanol.

Claims 1-6, 10, 12, 13, 16-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Geneseq Accession No. AWG12187 (published 02 April 2009 – see IDS filed July 12, 2019) and Pronk et al. (WO 2011/010923 – see the IDS filed July 12, 2019).
DeBont et al. and Geneseq Accession No. AWG12187 have been discussed above.  Those references do not describe deleting all endogenous nucleotide sequences in the host cell encoding a glycerol 3-phosphate phosphohydrolase and a glycerol 3-phosphate dehydrogenase.
Pronk et al. describe recombinant cells for producing ethanol.  The recombinant cells include yeast cells such as Saccharomyces cerevisiae (page 12, lines 11-15).  It is preferable to reduce expression, or entirely delete, one or more genes encoding a NAD+-dependent glycerol 3-phosphate dehydrogenase and/or glycerol phosphate phosphatase (which is the class of enzymes comprising glycerol 3-phosphate phosphohydrolase) (page 13, lines 5-31).
It would have been obvious to one of ordinary skill in the art to have modified the recombinant yeast cell of DeBont/Geneseq by deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase because DeBont et al. expressly teach that removing such enzyme activity is preferable in a recombinant yeast cell engineered to produce ethanol.  In addition, it would have been obvious to one of ordinary skill in the art to have deleted all endogenous nucleotide sequences encoding glycerol 3-phosphate phosphohydrolase and glycerol 3-phosphate dehydrogenase in the cells of DeBont/Geneseq because Pronk et al. teach that such modifications are also beneficial in recombinant cells modified for ethanol production.







(2) Response to Argument
Section V.A.
	In Section V.A of the Brief, Appellant discusses background of the technology related to the claimed invention.  No arguments per se as to why the 103 rejections might be inappropriate are presented.

Section V.B.
In Section V.B of the Brief, Appellant generally describes the DeBont et al. and Geneseq Accession No. AWG12187 references used as the basis for the 103 rejections.  No arguments per se as to why the 103 rejections might be inappropriate are presented.

Section V.C.1.
	In section V.C.1 of the Brief, Appellant has asserted that the 103 rejections are inappropriate because “The Office failed to articulate a reason why a person of ordinary skill would go beyond the teachings in De Bont and look in genomic databases for other NAD+ acetylating acetaldehyde dehydrogenases.”  (Brief at page 16).  The assertion is not true.  As explained in the Office Action, “It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function.”  This position is regarded as consistent with the standards set forth in MPEP 2143.I, which states that examples of rationales that may support a conclusion of obviousness include “(B) Simple substitution of one known element for another to obtain predictable results”.  Here, the known element of the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase is being substituted for the known acetaldehyde dehydrogenase of DeBont et al. to obtain the predictable result of acetaldehyde dehydrogenase activity in a yeast strain for producing ethanol from glycerol.

Section V.C.2.
	In section V.C.2 of the Brief, Appellant has asserted that the 103 rejections are inappropriate because “A person of ordinary skill would not have selected SEQ ID NO: 3 from any database results. First, there are thousands of results in genomic databases for enzymes in class E.C. 1.1.1.10, i.e., the NAD-dependent acetylating acetaldehyde dehydrogenases. There is no articulated reason to select SEQ ID NO: 3 over any other.”  (Brief at page 17).  Appellant also implies that any acetaldehyde dehydrogenase for use according to DeBont et al. must have certain structural similarity to E. coli mhpF.  The argument is not convincing because DeBont et al. broadly teach to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12) in the engineered yeast for producing ethanol.  Thus, any enzyme having such catalytic activity, including the acetaldehyde dehydrogenase described by Geneseq Accession No. AWG12187, is regarded as being within the teachings of DeBont et al. for use in the yeast host cell.
	On pages 18-19 of the Brief, Appellant asserts that the 103 rejections are inappropriate because “Appellant established above that De Bont teaches a clear preference to use bifunctional enzymes such as adhE or adh2, or related enzymes in Tables 4 and 5.  These bifunctional enzymes are unrelated to eutE, which is a single domain monofunctional enzyme. Exh. B, submitted with the response dated June 19, 2021, shows that SEQ ID NO: 3 is completely unrelated to such a bifunctional enzyme—eutE has a mere 16% amino acid identity with E. coli adhE.”  In addition, on page 19 of the Brief, Appellant argues that the 103 rejections are inappropriate because “De Bont followed its own preference and used adhE in nearly all the modified yeast strains (in Table 6) except one strain (RN1090), because of the clearly stated advantages of using a bifunctional enzyme.”  The arguments are not convincing because DeBont et al. broadly teach the use of any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12).  The EutE gene described by Geneseq Accession No. AWG12187 is within the scope of this broad teaching.  The “bifunctional enzymes” mentioned by Applicant are merely particular embodiments within the general class of NAD-dependent acetylating acetaldehyde dehydrogenases discussed by DeBont et al.  Monofunctional enzymes having NAD-dependent acetylating acetaldehyde dehydrogenase activity are also discussed by DeBont et al. (see page 19, line 22 to page 20 at Table 3).  The EutE gene described by Geneseq Accession No. AWG12187 belongs to the class of monofunctional enzymes.
	On page 19 of the Brief, Appellant argues that the 103 rejections are inappropriate because “there is no obvious to try rationale applicable here because the existence of thousands of database results is not “finite,” “small,” or “easily traversed,” which is required to support an obvious to try theory.”  The argument is not convincing because, as explained above, the 103 rejections are based on the position that “It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function.”  This position is regarded as consistent with the standards set forth in MPEP 2143.I, which states that examples of rationales that may support a conclusion of obviousness include “(B) Simple substitution of one known element for another to obtain predictable results”.  Here, the known element of the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase is being substituted for the known acetaldehyde dehydrogenase of DeBont et al. to obtain the predictable result of acetaldehyde dehydrogenase activity in a yeast strain for producing ethanol from glycerol.  However, an “obvious to try rationale” could also be used to support the 103 rejections as set forth in MPEP 2143.I: “(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”  While there may be many database results pertaining to acetaldehyde dehydrogenase, the number is finite.  And since DeBont et al. broadly teach to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12) in the engineered yeast for producing ethanol, one would reasonably expect that any enzyme having such catalytic activity, including the acetaldehyde dehydrogenase described by Geneseq Accession No. AWG12187, would function in the yeast host cell.

Section V.C.3.
	In section V.C.3 of the Brief, Appellant has asserted that the 103 rejections are inappropriate because “The Office rejection is based solely on alleged functional equivalence among all the NAD+ acetylating acetaldehyde dehydrogenases. The Office asserts, without evidence, that all NAD+ acetylating acetaldehyde dehydrogenases in a database are functional equivalents. But the Office has not established there exists an art-recognized equivalence.”  (Brief at page 19).  The argument is not convincing because there is believed to be no legal requirement that all NAD+ acetylating acetaldehyde dehydrogenase function exactly the same, which appears to be the basis of Appellant’s argument that there is no evidence that they are “functionally equivalent”.  Instead, the proper analysis is regarded as to look at the teaching of DeBont et al. that “the enzyme catalyzes the conversion of acetylCoA into acetaldehyde (and vice versa) and is also referred to as an (acetylating NAD-dependent) acetaldehyde dehydrogenase or an acetyl-CoA reductase” (page 19, lines 10-12).  Thus, any enzyme having such catalytic activity, including the acetaldehyde dehydrogenase described by Geneseq Accession No. AWG12187, is regarded as being within the teachings of DeBont et al. for use in the yeast host cell.
	On page 20 of the Brief, Appellant asserts that the 103 rejections are inappropriate because “De Bont tied functional equivalence to high structural similarity and did not assert that any acetylating acetaldehyde dehydrogenase could be used.”  The assertion is incorrect.  DeBont et al. broadly teach to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12).  The EutE gene described by Geneseq Accession No. AWG12187 is within the scope of this broad teaching.  DeBont et al. do not impose any requirement as to the structural properties of the enzyme having NAD-dependent acetylating acetaldehyde dehydrogenase activity.
	On page 20 of the Brief, Appellant further asserts that “The Office also has not met its burden to show that there was an art- recognized functional equivalence between the very dissimilar eutE (SEQ ID NO: 3) and E. coli mhpF of De Bont, much less when used in yeast designed for fermentation to produce ethanol.”  The argument is not convincing because, as discussed above, DeBont et al. do not require that the acetaldehyde dehydrogenase for use in the engineered yeast cell have any particular structural similarity to the E. coli mhpF or any other acetaldehyde dehydrogenase.  Rather, DeBont et al. broadly teach to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12) in the engineered yeast for producing ethanol.  
	On page 20 of the Brief, Appellant also asserts that the 103 rejections are inappropriate because “there is no record evidence that the enzyme encoded by SEQ ID NO: 3 is, in fact, an NAD+ acetylating acetaldehyde dehydrogenase—the Geneseq Accession only predicts function. There is also no evidence that even if it was known to have NAD+ acetylating acetaldehyde dehydrogenase activity, it would have similar enzyme kinetics (efficiency) at converting acetyl-CoA to acetaldehyde as the enzymes listed and exemplified in De Bont.”  The argument is not convincing because an actual experimental demonstration that the enzyme described by Geneseq Accession No. AWG12187 has NAD+ acetylating acetaldehyde dehydrogenase activity is not believed necessary to provide a reasonable expectation of success.  Geneseq is a widely used database and those of skill in the art would reasonably expect that if the record for Geneseq Accession No. AWG12187 states that the enzyme described therein is an acetaldehyde dehydrogenase (which it does), then one of skill in the art would expect the enzyme to have that catalytic activity.  Appellant has presented no evidence which would lead one of skill in the art to believe that the enzyme described by Geneseq Accession No. AWG12187 would not have the enzymatic activity described by that reference.  As for the assertion that there is no evidence that the Geneseq acetaldehyde dehydrogenase would have similar enzyme kinetics (efficiency) at converting acetyl-CoA to acetaldehyde as the enzymes listed and exemplified in De Bont, such evidence is not regarded as necessary for establishing a prima facie case of obviousness since DeBont et al. broadly teach to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12) in the engineered yeast for producing ethanol.  
	On page 21 of the Brief, Appellant argues that the 103 rejections are inappropriate because “There is certainly no record evidence that eutE would confer any advantage.”  It is not believed that it is necessary to show that the proposed modification of DeBont et al. would provide an advantage.  Rather, the modification of the DeBont yeast cell by incorporation of the Geneseq acetaldehyde dehydrogenase is based on the principle that the enzymes of DeBont and Geneseq are merely alternatives which perform the same function.  This position is regarded as consistent with the standards set forth in MPEP 2143.I, which states that examples of rationales that may support a conclusion of obviousness include “(B) Simple substitution of one known element for another to obtain predictable results”.  Here, the known element of the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase is being substituted for the known acetaldehyde dehydrogenase of DeBont et al. to obtain the predictable result of acetaldehyde dehydrogenase activity in a yeast strain for producing ethanol from glycerol.

Section V.D.
	In section V.D of the Brief, Appellant has asserted that the 103 rejections are inappropriate because “The Specification Provides Superior Results Over the Bifunctional Enzymes in De Bont”.  (Brief at page 21).  The Brief at pages 21-25 discusses various experimental results presented in the Specification.  The results purportedly show that when the gene encoding the acetaldehyde dehydrogenase having SEQ ID NO: 3 is incorporated into a host yeast cell, the engineered cell has unexpectedly superior sugar consumption, ability to metabolize glycerol and acetate, and ethanol production.  However, the only results which appear pertinent to the claims are those presented in Table 11 (see page 25 of the Brief) because only this table describes a host cell transformed with all the enzymes recited by Claim 1, i.e., a heterologous ethanolamine utilization protein having SEQ ID NO: 3, a nucleic acid encoding an acetyl-CoA synthetase, a nucleic acid encoding a glycerol dehydrogenase, and a nucleic acid encoding a dihydroxyacetone kinase.  These results are not regarded as providing evidence of unexpected results sufficient to overcome a prima face of obviousness because any such showing must be commensurate in scope with the claims.  Here, the results are not regarded as describing tests with a representative range of (1) host yeast cells; (2) nucleic acids encoding a heterologous ethanolamine utilization protein having SEQ ID NO: 3 or a functional homologue having at least 80% amino acid identity to SEQ ID NO: 3; (3) nucleic acids encoding acetyl-CoA synthetases; (4) nucleic acids encoding glycerol dehydrogenases; and (5) nucleic acid encoding dihydroxyacetone kinases.

Section V.E.
	In section V.E of the Brief, Appellant has asserted that the 103 rejections are inappropriate because the rejections allegedly do not establish a reasonable expectation of success.  In particular, Appellant asserts that “there is no meaningful structural similarity between eutE (SEQ ID NO: 3) and any of the monofunctional or bifunctional enzymes in De Bont so predictability cannot be based on structural similarity. The different enzymes may catalyze a similar reaction but certainly do not achieve the same results as shown by the experiments in the specification.”  (Brief at page 26).  The argument is not convincing because:
The basis for substituting the acetaldehyde dehydrogenase of Geneseq Accession No. AWG12187 into the DeBont yeast is not due to the structural similarity of the Geneseq enzyme with any of the acetaldehyde dehydrogenases described by DeBont et al.  Rather, the basis for modifying the DeBont yeast with the Geneseq acetaldehyde dehydrogenase is the broad teaching by DeBont et al. to use any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12).  The EutE gene described by Geneseq Accession No. AWG12187 is within the scope of this broad teaching.  
With regard to the assertion that “[t]he different enzymes may catalyze a similar reaction but certainly do not achieve the same results as shown by the experiments in the specification”, as discussed above, Appellant has not presented evidence showing that a representative range of enzymes which are “a functional homologue thereof having at least 80% amino acid identity to SEQ ID NO: 3” possess an unexpected ability to function within the broad range of “yeast strains” recited by the claims.

In addition, Appellant asserts that “There is also no record evidence that the prior art recognized that all NAD+ acetylating acetaldehyde dehydrogenases are functionally equivalent so predictability cannot be based on function. The Office has not shown that the SEQ ID NO: 3 enzyme at the Geneseq Accession—predicted to have NAD+ acetylating acetaldehyde dehydrogenase activity—had been experimentally demonstrated to have NAD+ acetylating acetaldehyde dehydrogenase activity. Even if it had been, there is no evidence that the reaction is catalyzed to the same extent as those used in De Bont.”  (Brief at page 26).  The argument is not convincing because:
There is believed to be no legal requirement that all NAD+ acetylating acetaldehyde dehydrogenase function exactly the same, which appears to be the basis of Appellant’s argument that there is no evidence that they are “functionally equivalent”.  Instead, the proper analysis is regarded as to look at the teaching of DeBont et al. that “the enzyme catalyzes the conversion of acetylCoA into acetaldehyde (and vice versa) and is also referred to as an (acetylating NAD-dependent) acetaldehyde dehydrogenase or an acetyl-CoA reductase” (page 19, lines 10-12).  Thus, any enzyme having such catalytic activity, including the acetaldehyde dehydrogenase described by Geneseq Accession No. AWG12187, is regarded as being within the teachings of DeBont et al. for use in the yeast host cell.
Regarding the assertion that the 103 rejections are inappropriate because there is no experimental evidence that the enzyme described by Geneseq Accession No. AWG12187 has NAD+ acetylating acetaldehyde dehydrogenase activity, actual experimental demonstration of such is not believed necessary to provide a reasonable expectation of success.  Geneseq is a widely used database and those of skill in the art would reasonably expect that if the record for Geneseq Accession No. AWG12187 states that the enzyme described therein is an acetaldehyde dehydrogenase (which it does), then one of skill in the art would expect the enzyme to have that catalytic activity.  Appellant has presented no evidence which would lead one of skill in the art to believe that the enzyme described by Geneseq Accession No. AWG12187 would not have the enzymatic activity described by that reference.
Regarding Appellant’s assertion that the 103 rejections are inappropriate because “there is no evidence that the reaction is catalyzed to the same extent as those used in De Bont”, as discussed above Appellant has not presented evidence showing that a representative range of enzymes which are “a functional homologue thereof having at least 80% amino acid identity to SEQ ID NO: 3” possess an unexpected ability to function within the broad range of “yeast strains” recited by the claims.

Section V.F.
	In section V.F of the Brief, Appellant has asserted that the 103 rejections are inappropriate “Because Pronk does not disclose that the NAD+-acetylating acetaldehyde dehydrogenase of SEQ ID NO: 3, Pronk does not remedy the deficiencies of the combination of De Bont and the Geneseq Accession.”  For the reasons forth above, the combination of the teachings of DeBont et al. and Geneseq Accession No. AWG12187 is regarded as proper.  Pronk et al. is relied upon for its teachings that it is preferable to reduce expression, or entirely delete, one or more genes encoding a NAD+-dependent glycerol 3-phosphate dehydrogenase and/or glycerol phosphate phosphatase (which is the class of enzymes comprising glycerol 3-phosphate phosphohydrolase) (page 13, lines 5-31), which are limitations recited by Claims 16-18.  Consequently, the 103 rejection over the combination of DeBont et al., Geneseq Accession No. AWG12187 and Pronk et al. is believed to be proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
Conferees:
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652  

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.